Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 1 of 68

Fill in this information to identify your case:

United States Bankruptcy Court for the:

Western District of Michigan

Case number (if known): Chapter you are filing under:

Chapter 7
Q) Chapter 11
O) Chapter 12
QO) Chapter 13 CQ) Check if this is an

amended filing

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 1217

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and

Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
Same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people ara filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Identify Yourself

 

with the trustee.

 

 

 

fl
Suffix (Sr., Jr., I IM)

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

Write the name that is on your .

government-issued picture Ronnie Sarah

identification (for example, First name First name

your driver's license or Stanley Tiffany

passport). Middle name Middle name

Bring your picture Fiel Fiel

identification to your meeting Last name Last name

Suffix (Sr., Jr., I, tl)

 

2. All other names you

 

 

 

 

 

 

have used in the last 8 Firstname First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name

 

3. Only the last 4 digits of
your Social Security
number or federal
Individual Taxpayer
Identification number
(ITIN)

 

XXX —- xx - _ 3 1 6 1
OR

9xx - xx =

wx -— xx-— _7 5 5 6

Qxx - xx -

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 2 of 68

Debtor 1

Ronnie Stanley Fiel

 

First Name

Middla Name

Last Nama

Case number {i known)

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

6 I have not used any business names or EINs.

About Debtor 2 (Spouse Onty in a Joint Case):

wi | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

Business name

 

 

 

 

 

 

 

 

EN
| EN” OO EN TT
5. Where you live If Debtor 2 lives at a different address:

4018 Valley Rd
Number Street Number Street
Honor MI 49640
City State ZIP Code City State ZIP Code
Benzie
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street
P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
6. Why you are choosing Cheek one: Check one:

this district to file for
bankruptcy

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

C1 | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

wi Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

1 (have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 3 of 68

Debtor 1
First Name

Ronnie __ Stanley

Middle Nama

Fiel

Last Name

ey the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you
are choosing to file
under

8. How you will pay the fee

9. Have you filed for
bankruptcy within the
last 8 years?

40. Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

11. Do you rent your
residence?

Official! Form 101

QO) Chapter 13

Case number (if known),

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

A Chapter 7
L) Chapter 11
O) Chapter 12

(2 | will pay the entire fee when | file my petition. Please check with the clerk's office in your

local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check

with a pre-printed address.

C1 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application fo Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

W No
OC) Yes. district When
MM/ DD /YYYY
District When
MM / DDS YYYY
District When
MM/ DD/YYYY
2 No
LY Yes. Debtor
District When
MM/DD f YYYY
Debtor
District When
MM /DD/ YYYY
LINo. Go to line 12.
(A Yes. Has your landlord obtained an eviction judgment against you?

2 No. Go to line 12.

Case number

Case number

Case number

Relationship to you

Case number, if known.

Relationship to you

Case number, if known

C) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as

part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 4 of 68

Debtor 1 Ronnie Stanley Fiel

Case number (if known),
First Namo Middle Name Lost Name

Report About Any Businesses You Own as a Sole Proprietor

12, Are you a sole proprietor J No. Go to Part 4.
of any full- or part-time
business? (] Yes. Name and {ocation of business
A sole proprietorship is a
business you operate as an - -
individual, and is not a Name of business, if any
separate legal entity such as

a corporation, partnership, or
tte. P P Number Street

 

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

 

 

to this petition. City State ZIP Code

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A)}

C) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

CJ None of the above

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1}{B).
debtor? Pa)
No. la t fii der Chapter 11.

For a definition of smait mm nok ining under Wnapler
business debtor, see LI No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

U) Yes. tam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you ownorhave any Yj no
property that poses or is ;
alleged to pose a threat Q) Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZIP Code

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 5 of 68

Debtor 1 Ronnie Stanley Fiel

First Nama Middle Nante

Last Nama

Case number (it known)

ea Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

6 I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C1 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive a briefing about
credit counseling because of:

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of reatizing or making
rational decisions about finances.

Q Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

OC) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

4 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(C) | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qh certify that I asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1 am not required to receive a briefing about
credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO] Active duty. | am currently on active military
duty in a military combat zone.

\f you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Debtor 1

Answer These Questions for Reporting Purposes

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 6 of 68

First Namo

16, What kind of debts do

you have?

Ronnie Stanley Fiel

Middle Name

Las! Name

Case number (i known),

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

LJ No. Go to line 16b.
Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

(3 No. Go to line 16c.
C) Yes. Go to tine 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

 

 

17. Are you filing under
Chapter 7? CJ No. 1am not fiting under Chapter 7. Go to line 18.
Do you estimate that after W Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and Wi No
administrative expenses
are paid that funds will be C1 Yes
available for distribution
to unsecured creditors?
18. How many creditors do (2 1-49 C) 1,000-5,000 C2) 25,001-50,000
you estimate that you Wi 50-99 C1 5,001-10,000 C2) 50,001-100,000
owe? Q) 100-199 C) 10,001-25,000 CJ More than 160,000
C) 200-999
149. How much do you 4 $0-350,000 LJ $1,000,001-$10 milion LJ $500,000,001-$1 billion
estimate your assets to (1) $50,001-$100,000 QO) $10,000,001-$50 million Q) $1,000,000,001-$10 billion
be worth? 0) $100,001-$500,000 Q) $50,000,001-$100 miltion C) $10,000,000,001-$50 billion
Q) $500,001-$1 million CJ $100,000,001-$500 million Q) More than $50 billion
20. How much do you  $0-$50,000 QC) $1,000,001-$10 miltion CJ $500,000,001-$1 biltion

estimate your liabilities
to be?

limi Sign Below

For you

Official Form 101

Q $50,001-$100,000
QC) $100,001-$500,000
CJ $500,001-$1 million

(J $10,000,001-$50 million
C) $50,000,001-$100 million
C1 $100,000,001-$500 million

(2 $1,000,000,001-$10 billion
CJ $10,000,000,001-$50 billion
QC) More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and

correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed

under Chapter 7.

if no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

X /S/ Ronnie S. Fiel

X /S/ Sarah T. Fiel

 

Signature of Debtor 1
Executed on 05/09/2019

 

Signature of Debtor 2
Executed on 05/09/20 1 9

MM / OD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy

MM / DO /YYYY

page 6
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 7 of 68

Debtor 1 Ronnie _ Stanley Fiel Case number (it known)

First Namo Middle Name

For your attorney, if you are
represented by one

if you are not represented

by an attorney, you do not
need to file this page.

Official Form 104

Last Name

I, the attomey for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(bX4\D) applies, certify that | have no
knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

X s/ John R. VanderVeen Date

Signature of Attorney for Debtor MM / OD /YYYY

John R. VanderVeen

Printed name

Gray,Shumar,Seaman & VanderVeen
Firm name

325 S. Union

Number Street

 

 

 

 

Traverse City MI 49684
City State ZIP Code
Contact phone (231) 947-7160 Email address JManderveen@graylawtc.com
P40467 MI
Bar number State
Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 8 of 68

 

 

il

 

 

—— — = = =

Certificate Number: 01401-MIW-CC-0327 13584

O14

01-MIW-CC-0327 13584

CERTIFICATE OF COUNSELING

I CERTIFY that on April 23, 2019, at 7:39 o'clock PM EDT, Ronnie S$ Fiel
received from GreenPath, Inc., an agency approved pursuant to 11 U.S.C. 111 to
provide credit counseling in the Western District of Michigan, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

 

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: April 23, 2019 By: /siJeremy Lark
Name: Jeremy Lark

Title: FCC Manager

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

|

|
J

 

 

 

 

 

 
 

 

 

 

 

Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 9 of 68

Certificate Number: 01401-MIW-CC-0327 13583

0140

1-MIW-CC-0327 13583

CERTIFICATE OF COUNSELING

I CERTIFY that on April 23, 2019, at 7:39 o'clock PM EDT, Sarah T Fiel
received from GreenPath, Inc., an agency approved pursuant to 11 U.S.C. 111 to
provide credit counseling in the Western District of Michigan, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.

 

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: April 23, 2019 By: fs/Jeremy Lark
Name: Jeremy Lark

Title: FCC Manager

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 

 

 

|
|

— —
— —

 
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 10 of 68

Fill in this information to identify your case:

Debter 4 Ronnie Stanley Fiel

First Name Middle Name Last Name

Debtor 2 Sarah Tiffany Fiel

(Spouse, #f filing) First Name Middle Name Last Namo

United States Bankruptcy Court for the: Western District of Michigan

Case number
(if known)

 

C) Check if this is an
amended filing

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42115

 

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Wf No

() Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules fited with this declaration and
that they are true and correct.

 

 

x /S/ Ronnie S. Fiel x {S/ Sarah T. Fiel
Signature of Debtor 1 Signature of Debtor 2
pate 05/09/2019 pate 05/09/2019

MM/ DD / YYYY MM/ DO / YYYY

Official Form 106Dec Declaration About an Individual Debtor’s Schedules
Case:19-02092-jwb

Fill in this information to identify your case:

Debtor 1 Ronnie Stanley

First Name Middle Name

Debtor 2 Sarah Tiffany

(Spouse, # filing) First Name Middle Name

Doc #:1 Filed: 05/10/19

Fiel
Last Name
Fiel

Last Nama

United States Bankruptcy Court for the: Western District of Michigan

Case number

 

(if knawn}

Official Form 106Sum

 

 

Page 11 of 68

Q] Check if this is an
amended filing

Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file

your original forms, you must fill out a new Summary and check the box at the top of this page.

ia Summarize Your Assets

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B.u....ccccsccceccccccsscssessesssstsscssecesseesseesseeseeecaeeaeseescaeeasseeesaesaeeeereetansnees

1b. Copy line 62, Total personal property, from Schedule A/B........0.. cece cceeceeeeeeeecaeecensensesnensdseesasensseeeseenadseeesauenssees

ic. Copy line 63, Total of all property on Schedule A/B ou...cccccceccctcsssssccessccsceesssssessceseccetsnescecsseneseseeseuessssstssussaseneseeseceoeee

Summarize Your Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EVP ..........-.-..-cecccccececeeseeeeeeeeeeeee

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6) of Schedule E/F «0... cece teeteteees

| Part 3: | Summarize Your Income and Expenses

Your total liabilities

Your assets
Value of what you own

 

 

$ 0.00
3 18,295.73
$ 18,295.73

 

 

Your liabilities
Amount you owe

§ 0.00

$ 0.00

+ 35,304.63

 

 

 

 

 

_ 4. Schedule I: Your income (Official Form 1061)

Copy your combined monthly income from line 12 of Schedule fo... cc cseeseretseeseeseeneneenesnesrernerersgeeetetseseseneneteseaaes

5. Schedule J: Your Expenses (Official Form 106J)

Copy your monthly expenses from line 22c of Schedule J oo... ecceccescecce cssseceesnaeeneeeeenennesnesseaeenseeaepesernennsenscenseseesbenseasaes

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information

g 35,304.63

$ 3,368.00

$ 3,275.00
page 1 of 2
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 12 of 68

Debtor 1 Ronnie Stanley Fiel

Case number (if known)
First Namo Middle Name Lasi Name

uw Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137

UI No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

7. What kind of debt do you have?
wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

) Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

8. From the Statement of Your Current Monthly income: Copy your total current monthly income from Official
Form 1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5,488.46

 

 

 

- 9, Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $
Sb. Taxes and certain other debts you owe the government. (Copy line 6b.) $
9c. Claims for death or personal injury while you were intoxicated. (Copy fine 6c.) §
9d. Student loans. (Copy line 6f.} $.
9e. Obligations arising out of a separation agreement or divorce that you did not repart as $
priority claims. (Copy line 6g.)
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$
Qg. Total. Add lines 9a through 9f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 13 of 68

Fill in this information to identify your case:

Debtor 1 Ronnie Stanley Fiel

First Name Middle Name Last Name

Debtor 2 Sarah Tiffany Fiel

 

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: Western District of Michigan

Case number
(If known) () Check if this is an

amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Es Give Details About Your Marital Status and Where You Lived Before

 

1, What is your current marital status?

wi Married
C) Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

C) No

C) Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
vi Same as Debtor 1 wf Same as Debtor 1
1156 Barber Street From 05/01/2001 ——
Number Street Number Street
" To 07/31/2016 ta
Benzonia MI 49616
City State ZIP Code City State ZIP Code
C) same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

C) No
w Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ee Explain the Sources of Your Income

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 14 of 68

Debtor 4 Ronnie Stanley Fiel

- Case number (known)
Fast Namo Middle Namo Lost Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities,
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

CI} No
Wi Yes. Fill in the details.

" Debtor 1 : Debtor 2
Sources of income Gross Income Sources of income Gross Income
Check all that apply. (before deductions and = Check alll that apply. (before deductions and
exclusions) exclusions)

From January 1 of current year until A wages, commissions, 6,429.17 wares, commissions, 9,179.72
the date you filed for bankruptcy: bonuses, tips $____> bonuses, tips 8

Q Operating a business OQ Operating a business
For | I . A Wages, commissions, wf Wages, commissions,

last calendar year bonuses, tips $ 36,160.77 bonuses, tips $ 18,821.08
(January 1 to December 31,2018 _) (J Operating a business C) operating a business
For the calendar year before that: 4 bois a bones ie 99 142.37
, 29,990.40 ' .

(January 1 to December 31,2017 _+)-«). operatinga business sw () Operating a business SBE BE

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

QO No
Gf Yes. Fill in the details,

 

 

 

Debtor 1 ‘Debtor 2
Sources of income Gross income from Sources of Income Gross Income from
Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
From January 1 of current year until unemployment _ g_____—1,448.00
the date you filed for bankruptcy: $
$
For last calendar year: unemployment $ 5,068.00
(January 1 to December 31,2018}
vYYY
For the calendar year before that: unemployment $ 7,602.00

 

(January 1 to December 31,2017 _)
wy¥

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 15 of 68

Debtor 4 Ronnie Stanley Fiel

- Case number (it known),
Fest Namo Middia Name Last Nema

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?
C] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

UL) No. Go to tine 7.

C) Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

wv Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?
C) No. Go to tine 7.
wi Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that

creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

 

 

 

Dates of Total amount paid Amount you still owe Was this payment for...
payment
Northwestern MI College 03/15/2019 5 920.22 ¢ 1,252.00 O mortgage
Creditor's Name
QO) car
1701 E.Front 03/29/2019 /
Number Street O) cresit card
04/14/201 9 QO Loan repayment
LY suppliers or vendors
Traverse Mi 49686 ;
City State ZIP Code WH other garnishment

 

04/28/2019 ¢ $ (] Mortgage

QO Car
C] credit card

Creditor's Name

 

Number Street
QO Loan repayment

 

Q Suppliers or vendors

Q Other

 

City State ZIP Code

$ $ CL) Mortgage
QO Car

QO] credit card

 

 

Creditors Name

 

Number Street
Q Loan repayment

 

Q Suppliers or vendors

C) other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 16 of 68

Debtor 1 Ronnie Stanley Fiel

Fast Name Middle Name Last Name

Case number (if known)

 

7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,

such as child support and atimony.
wi No
C) Yes. List all payments to an insider.

Dates of
payment

 

Amount you still

 

insider's Name

 

Number Street

 

 

 

 

 

 

City State  ZiP Code
Insider's Name

Number Street

City State ZIP Code

Reason for this payment

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benofited

an insider?
include payments on debts guaranteed or cosigned by an insider.

wi No
OC) Yes. List all payments that benefited an insider.

Dates of
payment

 

Amount you still

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy

Reason for this payment
Include creditor's name

page 4
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 17 of 68

Debtor 4 Ronnie Stanley Fiel

= Case number (if Anown)
Firsi Name Middle Name Last Name

Identify Legal Actions, Repossessions, and Foreclosures

§. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

QO) No
Wi Yes. Fill in the details.

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Collection istri i
case tile Northwestern MI Collegg Seth District Benzie County Z Pending
v Sarah T Fiel 448 Court Plz C1 on appeat
Number Street O) conctudea
Case number 18477GC Beulah MI 49617
City State ZIP Code
. Collection Distri i
Case title LVNV Funding Vv oostct Benzie County QO Pending
Ron Fiel 448 Court Piz C1 on appea
Number Street | Concluded
Case number 17171GC Beulah MI 49617
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

C) No. Go to tine 11.
wf Yes. Fill in the information betow.

 

 

Describe the property Date Value of the property
2010 Chevy Impala
Credit Acceptance Corp wimp 11/27/2018 5 1,100.00
Creditor’s Name
25505West 12 Mile Rd
Number Street Explain what happened

wf Property was repossessed.
1 Property was foreclosed.

 

 

 

 

Southfield mi 48034 —-O_ Property was gamished.
City State ZIP Code L) Property was attached, seized, or levied. ee oe
Describe the property Date Value of the property
wages garnished-see #6 above for dates
$ 920.22
Nortwestern Mi College
Creditors Name

1701 E.Front

Number Street

 

Explain what happened

 

C] Property was repossessed.

LJ Property was foreclosed.

wi Property was gamished.

() Property was attached, seized, or levied.

Traverse Mi 49686

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 18 of 68

Debtor 1 Ronnie Stanley Fiel

Case number (if known!
First Name Middle Name Last Namo " ,

11. Within $0 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

i No

C2 Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditor’s Name
Number Street §
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

W No
QC) Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No

(2 Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 19 of 68

Debtor1 Ronnie Stanle Fi
FirstName Nido Namo y_ Name iel Case number (i known)

14, Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
wa No

Cl Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed
that total more than $600 contebuted value
Charity's Name s

 

 

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

W No

Q Yes. Fill in the details.

Describe the property you lost and Describa any insurance coverage for the loss Date of your Value of property
how the loss occurred . , loss lost

Inctude the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

aa Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

C] No
WZ Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
John VanderVeen transfor was
Person Who Was Paid made
325 S.Union $1285 for bankruptcy attorney fee and filing fee
Number Street 03/01/2019 $ 1,285.00
$
Traverse MI 49684
City State ZIP Code

jvanderveen@graylawtc.com

Email or website address

 

 

Person Who Made the Payment, if Not You

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 20 of 68

 

 

 

 

 

 

 

 

Debtor 1 Ronnie Stanle Fiel
First Name Middle Name y. Neme Case number known)
Description and value of any property transferred Date payment or Amount of
transfer was made payment
GreenPath
Parson Who Was Paid $40 for credit counseling course
3210 Racquet Club Dr. o4e5/2019  s_40.00
Number Street
$
Traverse MI 49684
City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

W No

C) Yes. Fill in the details.

 

 

 

 

Description and value of any property transferred Date payment or Amount of payment
transfer was
mada
Person Who Was Paid
$
Number Street
$
City State ZIP Code

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
UI Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 21 of 68

Debtort Ronnie Stanley Fiel

Case ni i
First Name Middle Nema Last Name @ NUMDET (if known},

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MW No

Q] Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

ie: List Certain Financial Accounts, Instruments, Safo Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

0) No
i Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrumant closed, sold, moved, __ closing or transfer
or transferred
West Shore Bank
Name of Financial Institution x1 5 3 8 4 Checking 11/15/2018 $ 0.00
201 West Loomis QO
Number Street Savings

O Money market

 

 

 

 

 

Ludington MI 49431 QO) Brokerage
City State ZIP Code QO Other
XXXX-_ () checking $

Name of Financial Institution

QO Savings
Number Street Q Money market

oO Brokerage

49431 QO Other.

 

Clty State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

wi No
QO Yes. Fill in the details.

 

 

Who else had access to it? Describe the contents Do you still
have it?
QO No
Name of Financial tnstitution Name C) Yes

 

 

Number Street Number Street

 

 

City State ZIP Cade

 

 

Clty State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 22 of 68

Debtor 1 Ronnie Stanley Fiel

First Neme Middle Name Last Name Case number (i L

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

O) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

 

 

 

Who else has or had access to it? Describe the contents Do you still
_ have it?
CI No
Name of Storage Facility Name O Yes
Number Street Number Street
City State ZIP Code
City State ZIP Code
re Identify Property You Held or Control for Someone Else
23. Do you hold or contro! any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
No
CQ} Yes. Fill in the details.
Where Is the property? Describe the property Value
Owner's Name $
Number Street
Number Street
Ci Stat
City State ZIP Code ¥ e  2IP Code

 

oe ove Detalis About Environmental Information

For the purpose of Part 10, the following definitions apply:

u Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of

hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

u Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or

utilize it or used to own, operate, or utilize it, including disposal sites.

9 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

Wi No

O Yes. Fill in the details.

 

 

Governmental unit Environmental law, If you know it
Namo of site Governmental unlit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy

Date of notice

page 10
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 23 of 68

Debtor 1 Ronnie Stanley Fiel
First Name Middte Name Last Namo

25. Have you notified any governmental unit of any release of hazardous material?

Wi No

Q] Yes. Fill in the details.

Governmental! unit

 

 

 

 

Name of site Govermmmental unit
Number Street Number Street

City State ZIP Code
City State ZIP Code

Environmental law, if you know It

Case number (if known)

Date of notice

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

©) Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case Status of the
case
Case title
Court Name oO Pending
QD on appeal
Number Street OC) concluded
Case number City State ZIP Code

[Part 14: Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OC) Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

() A member of a limited tability company (LLC) or limited liability partnership (LLP)
Da partner in a partnership
OQ aAn officer, director, or managing executive of a corporation

QO An owner of at least 5% of the voting or equity securities of a corporation
wi No. None of the above applies. Go to Part 12.

QC) Yes. Check all that apply above and fil! in the details below for each business.
Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

City State ZIP Code
Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

City State IP Code

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -
Dates business existed

From To

Employer Identification number
Do not Include Social Security number or ITIN.

EIN: -

Dates business existed

From To

page 11

 
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 24 of 68

Debtor1 Ronnie Stanley Fiel

. - Case number (it known)
Fast Name Middle Name Last Name

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Susiness Name

 

 

 

EIN: =
Number Street
Name of accountant or bookkeeper Dates business existed
From To
City State 2iP Code

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

OQ) No
C Yes. Fill in the details below.

Date issued

 

Name MM/DDIYYYY

 

Number Street

 

 

Clty State ZIP Code

 

I have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

Xis/ Ronnie S. Fiel x /S/ Sarah Tiffany Fiel
Signature of Debtor 1 Signature of Debtor 2
Date 05/09/2019 Date 05/09/2019

Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?

wf No
Q) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

ZH No

(2 Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
Case:19-02092-jwob Doc#:1 Filed: 05/10/19

Fill in this information to identify your case and this filing:

Ronnie
First Name

Dabtor 2 Sarah
(Spouse, if filing) First Name

Debtor 1 Stanley Fiel

Middle Nemo Last Nama
Tiffany Fiel

Middle Nama Last Namo
United States Bankruptcy Court for the: Western District of Michigan

Case number

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

Page 25 of 68

Q) Check if this is an
amended filing

12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

Describe Each Residence, Bullding, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any !egal or equitable interest in any residence, building, land, or similar property?

Wi No. Go to Part 2.

L] Yes. Where is the property?
What is the property? Check all that apply.
Q Single-family home

11. C) buptex or mutti-unit building

Street address, if available, or other description

 

) Condominium or cooperative

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

 

 

 

 

L) Manufactured or mobile home entire property? portion you own?
C) tana $ $
[J] investment property
- UC] Timeshare Describe the nature of your ownership
City State ZIP Code Q oth interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
C) Debtor 4 only

County Cl] Debtor 2 only

CJ Debtor 1 and Debtor 2 only
C2 At least one of the debtors and another

(] Check if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.
() Single-famity home

12. ant — LJ Duplex or multi-unit building
Street address, if available, or other description

 

C) Condominium or cooperative

 

 

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule OD:
Creditors Who Have Claims Secured by Property.

Current vatue of the Current value of the

 

 

(J Manufactured or mobile home entire property? portion you own?
Q) Lang $ $
C1 Investment property
OC Timeshare Describe the nature of your ownership
City State ZIP Code interest (such as fee simple, tenancy by
C) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CL) Debtor 4 only
Sounty C) Debtor 2 only

() Debtor 1 and Debtor 2 only
C2 At least one of the debtors and another

QO check if this is community property
{see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form 106A/B Schedule A/B: Property

page 1
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 26 of 68

Ronnie

First Name

Stanley Fiel

Lasi Name

Debtor 1 Case number (if known),

Middle Name

What is the property? Check all that apply.
13. CJ Singte-family home
Street address, if available, or other description

Oo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Q Duplex or multi-unit building
C) Condominium or cooperative
(J Manufactured or mobite home

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

 

C) Lana $ $
C) investment property

City State. ZIPCode O Timeshare Describe the nature of your ownership
0 oth Interest (such as fee simple, tenancy by

ther the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
CI) Debter 1 only

County

L) Debtor 2 only
[I Debtor 1 and Debtor 2 only
L) At least one of the debtors and another

C) Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

 

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 1. Write that mumber here. .............cscsscescoseerecetesceecnsceeeuerseeeescenersseaseseeseeepesseaeseenseass >

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report iton Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

UO) No
Wd Yes
3.1, Make: Ford
Model: Escort
Year. 2001
200000

Approximate mileage:

Other information:

 

debtor 1 and daughter own

 

 

 

If you own or have more than one, describe here:

3.2, Make: Ford
Model: Escape
Year: 2002

130000

Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.

() debtor 1 only

Cl Debter 2 only

LJ Debtor 1 and Debtor 2 only

WJ At least one of the debtors and another

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Cd Debtor 1 only

Wi Debtor 2 only

C2] Debtor 1 and Debtor 2 only

(C) At least one of the debtors and another

UO Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

$ 2,000.00 ¢ 1,000.00

 

Deo not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ 3,000.00 5 3,000.00

 

page 2
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 27 of 68

Fiel Case number tit known)

 

Who has an interest in the property? Check one.

Debtor1 Ronnie Stanley
First Namo Middlo Name
3.3. Make:
Model: CD Debtor 4 only
CJ Debtor 2 on!
Year. y

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Q) Debtor 1 and Debtor 2 only
Cl At least one of the debtors and another

Q Check if this is community property (see
instructicns)

Who has an interest in the property? Check one,

©) Debtor 1 only

L) Debtor 2 only

C Debtor 4 and Debtor 2 only

Cd Atteast one of the debtors and another

L) Chack if this is community property (see
instructions)

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

4 No
QO Yes

4.14, Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2, Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an interest in the property? Check one.
U) Debtor 1 only

C) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

CD At least one of the debtors and another

C) Check if this is community property (sce
instructions)

Who has an interest in the property? Check one.
C) Debtor 1 only

C) Debtor 2 only

CO) Debtor + and Debtor 2 only

LJ At teast one of the debtors and another

L) Cheek if this is community property (see
instructions)

you have attached for Part 2. Write that number Were oo. essecsesscsecuensessonsetentessessseeeevenees

Official Form 106A/B

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4,000.00

page 3

 
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 28 of 68

Debtor 1 Ronnie Stanley Fiel
First Namo Middle Name Last Nama

Describe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

Case number (ifknowny

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q No in nt ree eee ence i ee ma
WZ Yes. Describe......... Normal household items $ 4,000.00
{ a
bo oo ete _ oe ed
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
No
\ Yes. Desorte........ Three televisions,two cell phones $ 4,000.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects:
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
hd No
Cl Yes. Describe... $
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
CQ) No
W Yes. Describe.......... Kids bikes, toys,handtools $ 200.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
W No
Cl Yes. Describe.......... $
11.Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
C) No
Yes. Describe.......... Everyday clothes $ 500.00
12, Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
Q No _ oe omen te
0 Yes. Describe { $ 1,500.00
oo ee weddingring
13.Non-farm animals
Examples: Dogs, cats, birds, horses
W No
Cl Yes. Describe.......... | $
14. Any other personal and household items you did not already list, including any health aids you did not list
i No
Q] Yes. Give specific $
information. .............
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 7,200.00
for Part 3. Write that number here >

 

Official Form 106A/B Schedule A/B: Property

 

 

 

page 4
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 29 of 68

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Ronnie Stanley Fiel Case number (known)
First Nama Middle Name Last Namo
Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
O) No
u Yes CASH: ceesccesesssenesees $ 50.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
Q) No
Wd Yes. Institution name:
17.1. Checking account: $
17.2. Checking account: $.
17.3, Savings account: $
17.4, Savings account: $
17.5. Certificates of deposit: $
17.6. Other financial account: Walmart Reloadable prepaid card $ 7.39
17.7. Other financial account: $
17.8. Other financial account: $
17.9, Other financial account: $

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

ZW No

OY Yes... Institution or issuer name:

 

 

 

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

Wi No Name of entity: % of ownership:
LJ] Yes. Give specific 0% %
information about
them 0% %
0% %

 

Official Form 106A/B Schedule A/B: Property page 5
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 30 of 68

Debtor 1 Ronnie Stanley Fiel

Case number (if known)
First Name Middia Nama Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

WY No

QO] Yes. Give specific  !ssuer name:
information about
1 ee $

 

 

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
CJ No
WI Yes. List each

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

account separately. Type of account: institution name:
401(k) or simitar plan: Munson 401(k) 403(b) Transamerica $ 3,538.34
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

L) No

WD Ves acessesssssenene institution name or individual:
Electric: $
Gas; $
Heating oil: $
Security deposit on rental unit: Landlord Patsy Fagen § 1,900.00
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
wi No
CD Ves oc cccscessssssnsveeesen Issuer name and description:
$
$

 

Official Form 106A/B Schedule A/B: Property page 6
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 31 of 68

Debtor1 Ronnie Stanley Fiel

: Case number (i known),
First Namo Middle Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(bK1), 529A(b), and 529(b)1).

Wi No

CV YES on etnnninnnenene Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

Wi No

UO Yes. Give specific
information about them... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

WI No

U Yes. Give specific
information about them.... $.

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

WI No

() Yes. Give specific

 

 

 

 

information about them.... $
Money or property owed to you? Current value of the
portion you own?

Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

W No

( Yes. Give specific information
about them, including whether
you already filed the returns State:
and the tax years. 0...

 

Federal: $

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenanca, divorce settlement, property settlement

W No

 

 

 

CJ Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $.
Divorce settlement: $
Property settlement: $

30. Other amounts someone owes you ; ;
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
C) No
WY Yes. Give specific information............... Wages earned but not yet paid ; 4,600.00

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 7
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 32 of 68

Debtor 1 Ronnie Stanley Fiel

Case number (if known),
First Namo Middls Name Lost Name

 

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

W No

(Cl) Yes. Name the insurance company

. _— Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. .. ¥ Y

 

 

 

32. Any interest in property that is due you from someone who has died

If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

W No

Ql) Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

W No

CJ Yes. Describe each claim. ....ccceccsssscen

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

W No

Cl Yes. Describe each claim, en |

 

 

35. Any financial assets you did not already list

Wd No |

 

C) Yes. Give specific information............

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 7,095.73
for Part 4, Write that number here > sO

 

 

 

 

Co Describe Any Business-Related Property You Own or Have an interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?

W No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned
C] No .
U) Yes. Describe...... |

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

OQ) No
CO) Yes. Describe....... 8

 

 

 

Official Form 106A4/B Schedule A/B: Property page 8
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 33 of 68

Debtor 1 Ronnie Stanley Fiel

First Name Middio Namo Lasi Name Case number (i known)

40.Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

U No

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q) Yes. Deseribe......
$
41. Inventory
QO} No
Q) Yes. Describe....... ok
|
42. Interests in partnerships or joint ventures
OU) No
Q) Yes. Deseribe....... Name of entity: % of ownership:
% $
% $
% $
43. Customer lists, mailing lists, or other compilations
CJ No
O Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
CL No
C) Yes. Describe........
$
44. Any business-related property you did not already list
LC] No
Cl) Yes. Give specific $
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here >

 

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Gd No. Go to Part 7.
Q Yes. Go to line 47.
Current value of the
portion you own?
Do not deduct secured claims

 

or exemptions.
47. Farm animals
Examples: Livestock, poultry, farm-raised fish
C) No
i
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 34 of 68

Debtor1 Ronnie Stanley Fiel

Case number (if known)
First Namo Miidie Name Last Name

 

48. Crops—either growing or harvested

QO) No

C) Yes. Give specific
information. ............ $

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

O No
ee

 

 

 

 

50. Farm and fishing supplies, chemicals, and feed

No
7

 

 

 

 

51. Any farm- and commercial fishing-related property you did not already list
OC) No

UC Yes. Give specific
information. ............ $

 

 

 

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here >

 

 

 

EEA vescrine All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

0 No

QC Yes. Give specific
information. ............

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here > $

 

 

 

 

List the Totals of Each Part of this Form

 

0.00

 

§5. Part 1: Total real estate, line 2 > $
4,000.00

a

56. Part 2: Total vehicles, line 5
7,200.00

wn

57.Part 3: Total personal and household items, line 15
7,095.73

wn

58. Part 4: Total financial assets, line 36
59. Part 5: Total business-related property, line 45 $.
60. Part 6: Total farm- and fishing-related property, line 52 $

61.Part 7: Total other property not listed, line 54 +3

 

62. Total personal property. Add lines 56 through 61. .................-. $ 18,295.73 Copy personal property total > +35 18,295.73

 

 

 

 

63. Total of all property on Schedule A/B. Add tine 55 + lime 62.0... ecccscssssssssssssssssssseseesesssstesennnenneesnesssestensnseeeeeeeeetees g__ 18,295.73

 

 

 

Official Form 106A/B Schedule A/B: Property page 10
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 35 of 68

Fill in this information to identify your case:

Debtor1 Ronnie Stanley Fiel
First Namo Mikio Name Last Namo

Debtor 2 Sarah Tiffany Fiel

(Spouse, if filing) First Name Middle Nama Lust Nema
United States Bankruptcy Court for the: Western District of Michigan
Case number

Q) Check if this is an
(renown) amended filing

 

 

 

Official Form 106C Debtor 1
Schedule C: The Property You Claim as Exempt 046

Be as complete and accurate as possible. If two married people are filing tegether, both are equally responsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § §22(b)(3)
wi You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brisf description of the property and lina on Current value of the Amount of the exemption you clalm Specific laws that allow exemption

 

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
description Ford Escort $2,000.00 Wis 1,000.00 11 USC 522(d)(2)
Line from CI 100% of fair market value, up to
Schedule A/B: 3 any applicable statutory limit
Seseription: oO it $4,000.00 Ws 2,000.00 11 USC 522(d)(3)
Line from OC) 100% of fair market vatue, up to
Schedule A/B: &—_ any applicable statutory limit
rie 41 USC 522(d)(5
description, electronics $ 1,000.00 Wis 500.00 (d)(5)
Line from Cd 100% of fair market vatue, up to
Schedule A/B: 7. any applicable statutory fimit

 

3. Are you claiming a homestead exemption of more than $160,3757
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

QO) ves. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

QY No
O yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Debtor 1

Ronnie
First Name

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 36 of 68

Middle Name

Ea Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:
Line from
Schedule A/B:
Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Stanley

Lost Name

Fiel

Current value of the
Portion you own

Case number (i known),

Amount of the exemption you claim

Check only one box for each exemption

 

LC] 100% of fair market value, up to
any applicable statutory limit

 

Cd 100% of fair market value, up to

 

LY 100% of fair market value, up to

 

 

C3 100% of fair market value, up to

 

Cd 100% of fair market value, up to

 

 

C2 100% of fair market value, up to

 

C2 100% of fair market value, up to

 

C) 100% of fair market vatue, up to

 

C2 100% of fair market value, up to
any applicable statutory limit

 

OQ 100% of fair market value, up to
any applicable statutory limit

 

 

CI 100% of fair market value, up to
any applicable statutory limit

Copy the value from
Schedule A/B
bikes, toys,tools $ 200.00 Ws 100.00
Q
clothes $ 500.00 Ws 250.00
ji any applicable statutory limit
cash $ 50.00 yf $ 25.00
16 any applicable statutory limit
security deposit $ 1,900.00 ws 950.00
22
—_ any applicable statutory limit
wages earned $ 1,600.00 Ys 600.00
30 any applicable statutory limit
$ Os
——- any applicable statutory limit
$ Os
—_—_— any applicable statutory limit
$ Os
any applicable statutory timit
$ Os
$ Os
$ Os
$ Os

 

(I 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

41 USC 522(d)(5)

 

11 USC 522(d)(3)

 

41 USC 522(d)(5)

 

11 USC 522(d)(5)

 

41 USC 522(d)(5)

 

 

 

 

 

 

 

 

page 2 of 2.
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 37 of 68

Fill in this information to identify your case:

Debtor 1 Ronnie Stanley Fiel

First Name Middle Name Last Name

Debtor 2 Sarah Tiffany Fiel

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Western District of Michigan

 

Case number C) Check if this is an
(If known) a
amended filing

 

 

Official Form 106C Debtor 2
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/8) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

C) You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
Ww You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

Brief description of the property and line on Current value ofthe |§ Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Seccription: Ford Escape $3,000.00 Wi s 3,000.00 41 USC 522(d)(2)
Line from C1 100% of fair market value, up to
Schedule AB: 3-2 any applicable statutory limit
Socerption: Househol s s 4,000.00 Ws 2,000.00 11USC 522(d)(3)
s : CL) 100% of fair market value, up to
peas AB: b__ any applicable statutory limit
seis Electronics $ 1,000.00 Ws 500.00 11 USC 522(d)(5)
‘inotrom L) 100% of fair market value, up to
Schedule A/B: 7 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
wf No
Cl Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

CL) No
QC) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Debtor 1

Ronnie

First Name:

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 38 of 68

Middle Name

Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from
Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

Stanley

Last Name

Fiel

Current vatue of the
portion you own

Case number (if known)

Amount of the exemption you claim

Check only one box for each exemption

 

C) 100% of fair market vatue, up to
any applicable statutory limit

 

 

C) 100% of fair market value, up to
any applicable statutory limit

 

LD 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to
any applicable statutory limit

 

 

CI 100% of fair market value, up to
any applicable statutory timit

 

 

CD 100% of fair market value, up to

 

 

C3 100% of fair market value, up to

 

C2 100% of fair market value, up to

 

C3 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to
any applicable statutory limit

 

CI 100% of fair market value, up to
any applicable statutory limit

Copy the value from
Schedule A/B
bikes. toys, tools $ 200.00 Ws 100.00
gg
clothes $ 500.00 Ws 250.00
11
wedding ring $ 1,500.00 (Ws 1,500.00
j2
cash $ 50.00 fs 25.00
16
prepaid account 3 7.39 fs 7.39
17
retirement account $ 3,538.34 fs 3,538.34
21 any applicable statutory limit
Security deposit $ 1,900.00 Ws 950.00
22 : os
— any applicable statutory limit
wages earned $ 1,600.00 fs 1,000.00
30 any applicable statutory limit
$ Os
$ Os
$ Os
$ Os

 

 

CL) 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

11 USC 522(d)(5)

 

11 USC 522(d)(3)

 

11USC 522(d)(4)

 

11 USC 522(d)(5)

 

11 USC §22(d)(5)

 

41 USC 522 (b)(3)(C)

 

41 USC 522 (d)(5)

 

11 USC 522 (d)(5)

 

 

 

 

 

page 2 of 2.
Case:19-02092-jwb Doc #:1 Filed: 05/10/19

Fill in this information to identify your case:

Debtor 1 Ronnie Stanley

First Nama Middle Nama

Debtor 2 Sarah Tiffany

(Spouse, if filing) First Name Middle Name
United States Bankruptcy Court for tha: Western District of Michigan

Case number
(if known}

 

 

Official Form 106D

Page 39 of 68

QO) Check if this is an

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any

additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?

wf No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

C) Yes. Fill in all of the information below.

ia List All Secured Claims

i

| 2. List all secured claims. Ifa creditor has more than one secured claim, list the creditor separately

for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

 

Column A Column B

amended filing

42/15

Column C

Amount of claim Value of collateral Unsecured
Do not deduct the that supports this —_ portion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

; vatue of collateral. claim If any
L2.4 Describe the property that secures the claim: $ $ $.
Creditors Nama
Number Street
As of the date you file, the claim is: Check all that apply.

OC) Contingent
9
| CJ Unliquidated
City State ZIP Code QO Disputed
_ Who owes the debt? Chack one. Nature of lien. Check all that apply.
' 1 Debtor 1 only C] An agreement you made (such as mortgage or secured

QO) Debtor 2 only car loan)
: OQ Debtor 1 and Debtor 2 only Q Statutory tien (such as tax lien, mechanic's tien)
Q Atleast one of the debtors and another C] Judgment lien from a tawsuit
! QO) other (including a right to offset)
| () Check if this claim relates to a
| community debt
| Date debt was incurred Last 4 digits of accountnumber
[22] Describe the property that secures the claim: $ $ $
| Creditor's Name
| Number Street
As of the date you file, the claim is: Check all that apply.
| Qa Contingent
2 Untiquidated
City State ZIP Coda Q Disputed
| Who owes the debt? Check one. Nature of lien. Check all that apply.
' QO Debtor 1 onty QO An agreement you made (such as mortgage or secured
: Q Debtor 2 onty car loan)
O) Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic's lien)
! (2) Atteast one of the debtors and another CJ Judgment tian from a lawsuit
: LD Other (including a right to offset)
' (O) Check if this claim relates to a
| community debt

Date debt was incurred Last 4 digits of account number
; Add the dollar value of your entries in Column A on this page. Write that number here: s___0.00 _

Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of i

 
Case:19-02092-jwo Doc#:1 Filed: 05/10/19

Fill in this information to identify your case:

Ronnie

First Name

Debtor 2 Sarah
(Spouse, if filing) First Name

Stanley Fiel

Middle Nano
Tiffany Fiel

Middle Name

Debtor 1

United States Bankruptcy Court for the: Western District of Michigan

Case number
(lf known)

 

Lasi Nama

Last Name

 

 

Official Form 106E/F

 

Page 40 of 68

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any oxecutory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

List All of Your PRIORITY Unsecured Claims

4. Do any creditors have priority unsecured claims against you?

(4 No. Go to Part 2.
O ves.

C) Check if this is an
amended filing

12/15

2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

 

Hl
i
i
t

 

 

 

 

 

 

Total claim Priority Nonpriority
amount amount
2.1
Last 4 digits of account number —__ _ $ §,
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
City Stale ZIP Code C1 Contingent
; O) Untiquidated
Who incurred the debt? Check one. © cisputed
Q Debtor 1 only
CI Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only C) Domestic support obligations
At least one of the debtors and another OQ) Taxes and certain other debts you owe the government
1 Check if this claim is for a community debt O) Gtaims for death or personal injury while you were
Is the claim subject to offset? intoxicated
O No QC) other. Specify
, C) Yes
[22 | Last 4 digits of account number ___ ee $ $
: Priority Creditar’s Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply
Q Contingent
City State. ZIP Gode () untiquidated
Who incurred the debt? Check one. OQ) Disputed

O) Debtor 1 only

OQ Debtor 2 only

O Debtor 4 and Debtor 2 only

CQ Atleast one of the debtors and another

() Check if this claim is for a community debt

\s the claim subject to offset?
QO no
O) Yes

Official Form 106E/F

Type of PRIORITY unsecured claim:
O) Domestic support obligations
QO) Taxes and certain other debts you owe the govemment

CI Claims for death or personal injury white you were
intoxicated

QO) other. Specify

 

Schedule E/F: Creditors Who Have Unsecured Claims

page 1 of 22
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 41 of 68

Debtor 1 Ronnie Stanley Fiel
Fist Name Middle Name Last Name

List All of Your NONPRIORITY Unsecured Claims

Case number (if known)

, 3. Do any creditors have nonpriority unsecured claims against you?

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes

4 List all of your nonpriority unsecured claims in the alphabetical! order of the creditor who holds each claim. If a creditor has more than one |
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

 

 

 

 

 

 

Total ctatm
Es Airway Oxygen Last 4 digits of account number _8° 8 8 6 650.00
Nonpriority Creditor’s Name $I
PO Box 9950 When was the debt incurred? 08/27/2018
. Number Street
Wyoming MI 49509
: City State ZIP Code As of the date you file, the claim is: Check all that apply.
QO Contingent
Who Incurred the debt? Check one. Q Unliquidated
w Oebtor 1 only oO Disputed
Q) Debtor 2 only
C] Detter 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
QO Atteast one of the debtors and another © student loans
(2 Check if this claim is for a community debt QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? O Debts to pension or profit-sharing plans, and other similar debts
A no @ other. Specity_medical
QO] ves
ke | Amaifi Vein Center Last 4 digits of accountnumber_9 9 O 9 s____—- 2,952.00
Noapfiorily Creditors Name When was the debt incurred? 02/01/2018
4020 Copper View
Number Street
Traverse MI 49684 As of the date you file, the claim is: Check all that apply.
City State ZIP Cade Q Contingent
Who incurred the debt? Check one. C) Untiquidated
a Debtor 1 only O) Disputed
Q Debtor 2 only .
OQ Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) At teast one of the debtors and another C) Student loans
. QO Obligations arising out of a separation agreement or divorce
O) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Q Debts to pension or profit-sharing plans, and other similar debts
A no @ other. Specify_medical
(J Yes
f3 | AT&T Mobility Last 4 digits of account number _8 _3 _1_7
§ 79.30 :

Nonpriority Creditors Name

208 S. Akard St

 

 

Number Street
Dallas TX 75202
City State ZIP Code

Who incurred the debt? Check one.

UV Debtor 1 only

Q Debtor 2 only

QO] Debtor 1 and Debtor 2 only

O Atleast one of the debtors and another

QO Cheek if this claim is for a community debt

Is the claim subject to offset?

: UW No
QO) Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

Contingent
OU unliquidated
Oo Disputed

Type of NONPRIORITY unsecured claim:

(3 Student tcans

QO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

C1 Dats to pension or profit-sharing plans, and other similar debts
(M other. Specify_cell service

page2_ of 22.
Debtor 1

Part 2:

Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 42 of 68

Ronnie

First Namo Middle Neme Last Name

Stanley Fiel

 

 

 

Case number {if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

- After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
AT&T Mobility Last 4 digits of accountnumber 7 4 8 O- $ 554.92.
: Nonpriority Creditors Name
12/31/2013
208 S.Akard St When was the debt incurred?
Number Street As of the d.
Dallas TX 75202 S of the date you file, the claim is: Check all that apply.
City State ZIP Code | Contingent
O) untiquidated
Who incurred the debt? Check one. © bisputed
Q) debtor 1 only
@ Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only OC Student toans
At least ane of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did not report as priority claims
QO bebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify_cell service
af No
QO yes
45 0 0 8 O
Betsie Bay Medical Center Last 4 digits of accountnumber Vo UO VU $ 20.00
Nonpriority Creditor’s Name :
. When was the debt incurred? 02/07/2019
917 Main St —_
Number Street
As file, the claim is: Check ail that fy.
Frankfort MI 49635 of the date you file, the claim is: Check ail that apply.
City State ZIP Coda a Contingent
O unliquidated
Who incurred the debt? Check one. Q disputed
| Debtor 1 only
QO) Debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only Q Student loans
At least one of the debtors and another () Obfigations arising out of a separation agreement or divorce that
f iority claims
Och if ‘ you did not report as priority cl
Check if this claim is for a community debt OQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. specify_medical
ad No
Cl Yes
[4.6] 38274 s_1,212:70
Bofi Federal Bank Last 4 digits of accountnumber © _4 _f 4
Nonpriority Creditor's Name Wh 4?
. : en was the debt incurre
4350 LaJolla Village Drive ste140
Number Street
. As of the date you file, the claim is: Check ail that apply.
San Diego CA 02122 ¥
City State ZIP Code Q Contingent

Official Form 106E/F

Who incurred the debt? Check one.

U Debtor 1 only

O) debtor 2 only

C) Debtor 1 and Debtor 2 onty

(C) At least one of the debtors and another

Q Check if this claim is for a community debt
Is the claim subject to offset?

i No
) Yes

OQ) Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

(J Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

A otner. Specify line of credit

Schedule E/F: Creditors Who Have Unsecured Claims

page 3° of 22
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 43 of 68

Ronnie

First Name

Stanley

Middie Name

Fiel

Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
Bofi Federal Credit Union Last 4 digits of account number 2 1 8 5_ g 618.21!
Nonpriority Creditor’s Name I
4350 LaJolla Village Drive ste140 When was the debt incurred?
' Number Street '
San Diego CA 92122 As of the date you file, the claim is: Check all that apply. |
City State ZIP Code Q Contingent
O21 untiquidated
Who incurred the debt? Check one. O) bisputed
| Q bDebter 1 only
Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OQ Student tans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that i
Q) Check if this claim is for a community debt you did not report as priority claims |
C) Debts to pension or profit-sharing plans, and other similar debts
: Is the claim subject to offset? MM other. Specity_line of credit
| Wino
: O) ves
[48] i 917 6 402.81.
Capital One Last 4 digits of accountnumber 9 _| f/f O $ .
Nonpriority Creditor’s Name :
When was the debt incurred? 12/31/2012 |
PO Box 30285 !
Number Street
. As of the date you file, the claim is: Check all that apply.
Salt Lake City UT 84130 yes py |
City State ZIP Code ©) Contingent
|
O) uUntiquidatea !
Who incurred the debt? Check one. O disputed |
Ww Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
UO) Debtor 1 and Debtor 2 only O student loans
CJ Atleast one of the debtors and another Oo Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
k if this claim i ity d
O Chee § claim Is for a community debt UI Dabts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? 4 other. Specify_credit card
wa No
O) Yes
[4.9] 1647 5 615.90,
! Capital One Last 4 digits of accountnumber _t © _@ _f :
Nonpriority Creditor’s Name
When was the debt incurred? 12/31/2019
PO Box 30285 —
Number Street As of the date you file, the claim is: Check all that apply.
Salt Lake City UT 84130 ' , .
City State ZIP Code O Contingent
OQ) Uniiquidated
Who Incurred the debt? Check one. C) Disputes
Q] Debtor 1 only
M1 debtor 2 only Type of NONPRIORITY unsecured claim:
Q Debtor 1 and Debtor 2 only C student teans :
C) At least one of the debtors and another U1 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims :
O Check if this claim is for a community debt OQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? i Other. Specify credit card
w No
Q) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page4_ of 22
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 44 of 68

Ronnie
First Name

Stanley Fiel

Middle Name Last Namo

Case number (i known}

Your NONPRIORITY Unsecured Claims — Continuation Page

! After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim |
4”
Center for Health Last 4 digits of accountnumber 2 4 9 5 5 1,119.40!
* I
Nonpriority Creditors Name 42/31/201 5 |
615 E. Eighth St When was the debt incurred?
Number Street '
Traverse MI 49686 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C) Contingent
1 unliquidated
Who incurred the debt? Check one. 2 Disputed
: OQ Debtor 1 only
i Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Nae 1 and hey 2 only © Student toans
{least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
(} Check if this claim is for a community debt you did not report as priority claims
OC) cebts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? Other. Specify_Mmedical {
wa No
QD Yes
|
Compass Bank Last 4 digits of accountnumber 9 2 2 1 gs _ 294.33
Nonpriority Crediter’s Name
When was the debt incurred? .
15 South 20th St ;
Number Street ‘
oe As of the date you file, the claim is: Check all that apply.
Birmingham AL 35233 ¥ Pry
City State ZIP Code Q Contingent
a Unliquidated
Who incurred the debt? Check one. C1 Disputed
Q) Debtor 4 only
Ui Debtor 2 only Type of NONPRIORITY unsecured claim:
CI Debtor 1 and Debtor 2 only CO) Student toans
CJ Atleast one of the debtors and another C1 Obligations arising out of a separation agreement or divorce that
. you did not report as priority claims
Ui Check if this claim is for a community debt O21 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify_credit card
a No
QO Yes
[4] 7860 5 8,399.04
: . b .
Credit Acceptance Corporation Last 4 digits of account number _f_ 2) _O. _<
Nonpriority Creditors Name 01/26/201 7 \
F When was the debtincurred? Velev li :
25505 West 12 Mile Rd ste 3000
Number Street .
As of the date you file, the claim is: Check all that apply. :
Southfield MI 48034 uo !
City State ZIP Code O Contingent
C) Unliquidated
Who incurred the debt? Check one. C) bisputed
Qi Debtor 1 onty
U Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only CO student toans
C) Atleast one of the debtors and another (2 Obligations arising out of a separation agreement or divorce that
. you did not report as priority claims
Cl Check if this claim is for a community debt QO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi otter. Specify_auto loan deficiency
w No
i QO) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pages_ of 22
Debtor1 Ronnie

Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 45 of 68

Stanley Fiel

First Namo Middis Name Last Name

Case number (if known),

Your NONPRIORITY Unsecured Claims — Continuation Page

!

 

_ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

!
‘
|

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
4." |
Directv Last 4 digits of accountnumber 7 4 2 4° § 479.70:
Nonpriority Creditors Name TT
: When was the debt [ncurred?
2230 East Imperial Hwy.FL 10 |
Number Street :
El Segundo CA 90245 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q contingent .
Wh ath C) uniiquidated |
© incurred the debt? Check one. O opis puted
@ Debtor 1 only |
: O Debtor 2 only Type of NONPRIORITY unsecured claim:
a vriecet, and he tere, OQ) Student loans :
: Sast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
Q Check if this claim is for a community debt you did not report as priority claims
QO vetts to pension or profit-sharing plans, and other similar debts |
Is the claim subject to offset? Other. Specify_tv service |
No |
QO ves
4.* !
Dish Network Last 4 digits of account number 5 4 6 1. s___ 519.00,
Nonpriority Creditors Name '
- Wh the debt | a? 04/01/2017
/ 9601 South Meridian Blvd en was the debtincured?
Number Street As of the date you file, the claim is: Check all that appl
Englewood co 80112 YO NG ANG GIANNIS NOC BONE SPRY:
City State ZIP Code Q Contingent
QO Uniiquidated
Who incurred the debt? Check one. Q disputed !
UV Debtor 1 only '
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only C2 Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims
C) debts to pension or profit-sharing plans, and other similar debts !
Is the claim subject to offset? Other. Specify_tv service ;
| No
QO Yes
[4] 5 388.82
; : Last 4 digits of account number 2 6 1 5 ;
First Premier Bank 4 0 19
Nonpriority Creditor’s Nama :
. When was the debt incurred? 12/31/2015 !
601 South Minnesota Ave TT
Number Street |
: As of the date you file, the claim is: Check all that apply. :
Sioux Falls i) 57104 » pey
City State ZIP Code 2) contingent
2 unliquidated
Who incurred the debt? Check one. C) pisputed
UV Debtor 1 only
OQ] Debtor 2 only Type of NONPRIORITY unsecured claim:
CG Debtor 1 and Debtor 2 only CO student toans
C1 Atleast one of the debtors and another CI Obtigations arising out of a separation agreement or divorce that
. you did not report as priority claims :
C1 Check if this claim is for a community debt QO) Debts to pension or profit-sharing plans, and other simitar debts |
Is the claim subject to offset? W other. Specify_credit card |
6 No :
O ves |
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims pageS_ of 22
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 46 of 68

Ronnie
First Name

Stanley Fiel

Middla Name Lasi Nama

Case number (if known}

Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

\
,
Total claim |
L. '
| Grand Traverse Surgery ast 4 digits of accountnumber 9 5 1 7 5 95.87)
lonpriority Creditor's Name |
701 W. Front St ste 200 When was the debt incurred? 05/26/2017
- |
Number Street !
Traverse MI 49684 As of the date you file, the claim is: Check all that apply.
City State ZIP Code O) contingent
C) unliquidated
Who incurred the debt? Check one. O pi ‘
Disputed :
OC Debtor 1 only 1
' @ Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only |
OO Atleast ‘the debt daneth Q) Student toans |
ast one of the debtors and another Q Obtigations arising cut of a separation agreement or divorce that :
C1 Check if this claim is for a community debt you did not report as priority claims
Cl Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify_Mmedical
wf No
QO) yes
i - .
5 H&R Block Last 4 digits of accountnumber 2. 1 8 5 s__700.66.
Nonpriority Creditor’s Name :
When was the debt incurred? 12/31/2014
1 H&R Block Way wage es —————
Number an As of the date you file, the claim Is: Check ail that app!
. . : all tha .
Kansas City MO y pply.
City Stato ZIP Code i] Contingent
OU unliquidated
Who incurred the debt? Check one. OQ) pisputed
C Debtor 1 only
WF bDebtor 2 only Type of NONPRIORITY unsecured claim:
O Debtor 1 and Debtor 2 only O Student toans
C1) At teast one of the debtors and another O) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
is claim i i
O Check if this claim is for a community debt Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? J other. Specify_line of credit
wl No
Q) ves
: i
l4.* | 0604 5908.23.
Hughes Network Systems Last 4 digits of accountnumber Yo ©& YU 4 :
Nonpriority Creditor’s Name 4 ,
\ When was the debt incurre \
11717 Exploration Lane
Number Street
As of the date you file, the claim is: Check ail that apply. :
Germantown MD 20876 » py i
City State ZIP Code QO Contingent
OQ) unliquidated
Who incurred the debt? Check one. OQ) cisputed
VU Debtor 1 only
OC) Debtor 2 onty Type of NONPRIORITY unsecured claim:
UO) Debtor 1 and Debtor 2 only OQ student loans
C1 Atleast one of the debtors and another O) obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Oi Check if this claim Is for a community debt (2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify_internet service
i No
Q ves
Official Form 106E/F Schedute E/F: Creditors Who Have Unsecured Claims page’ of 22
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 47 of 68

Ronnie

First Nama

Stanley Fiel

Middis Namo Last Namo

Case number (known)

ee NONPRIORITY Unsecured Claims — Continuation Page

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
44
The Huntington National Bank Last 4 digits of account number 9 6 3 6 5 414.50!
Nonpriority Creditor’s Name TT
; 09/24/2017 |
17 South High St When was the debt incurred? 0
met ee As of the date you file, the claim is: Check ail that app! |
Columbus OH 43216 y ' : poly. |
City State ZIP Coda Q) Contingent |
Who | h O21 Untiquidated
0 incurred the debt? Check one. O disputed :
O] Debtor 1 only
(J Debtor 2 only Type of NONPRIORITY unsecured claim:
C1) Debtor 1 and Debtor 2 only O student toans
C1 Atleast one of the debtors and another QO Obligations arising out of a separation agreement or divorce that '
O Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts |
Is the claim subject to offset? Other. Specify check overdraft
ww No |
) ves
4* |
The Huntington National Bank Last 4 digits of accountnumber 2. 2 9 2. ¢ 481.73 |
! Nonpriority Craditor's Name ‘
. When was the debt incurred? 10/17/2017
17 South High St ___ :
Number Street ‘
As of the date you file, the claim Is: Check all that apply.
Columbus OH 43216 y py
City State ZIP Code Q Contingent
O) untiquidated
Who incurred the debt? Check one. Q bisputed !
C2 Debtor 1 only
Mi Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only Q student toans
C1 Atleast one of the debtors and another {J Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
O Check if this claim ts for a community dabt O) Cebts to pension or profit-sharing plans, and other simitar debts
is the claim subject to offset? A other. Specify_check overdraft
| No
O) Yes
LVNV Funding LLC Last 4 digits of accountnumber f/f _} 9 _f
Nonpriority Creditor's Name .
: . . When was the debt incurred? 10/21/2013 !
12650 Ingenuity Drive TT
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando FL 32878 y
City State ZIP Code O} Contingent
C) uUntiquidated
Who incurred the debt? Check one. Q disputed
Cl Debtor 1 only
Ui vebtor 2 onty Type of NONPRIORITY unsecured claim:
© Debtor 1 and Debtor 2 only Student loans
O) Atteast one of the debtors and another QO) Obdiigations arising out of a separation agreement or divorce that
. you did not report as priority claims '
QO) Check if this claim is for a community debt (2 Debts to pension or profit-sharing plans, and other simitar debts
Is the claim subject to offset? Wi other. Specify_ judgment i
id No |
Q) Yes
Official Form 106E/F Schedule E/F; Creditors Who Have Unsecured Claims page8_ of 22
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 48 of 68

Debtor 4 Ronnie Stanley Fiel
Fast Name Middle Nama Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
|

Marshall Music Company

 

 

 

Last 4 digits of account number 3. 9 8 1

 

 

 

 

 

 

 

 

 

 

¢ 498.22
Nanpriority Creditor's Name
. 07/31/2018
3240 East Sagiw When was the debt incurred?
| Number Steet As of the date you file, the claim I
Lansing MI 48912 s of the date you file, the claim is: Check ail that apply.
: City Slate ZIP Code Q) Contingent
C1 untiquidated
Who incurred the debt? Check one. QO bisputed
Q debtor 1 only
MU Cebtor 2 only Type of NONPRIORITY unsecured claim:
5 nae 1and ane 2 only © Student toans |
least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
Cl) Check if this claim is for a community debt you did not report as priority claims
OQ) bebts to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? Other. Specify_Store credit |
!
a No !
O) ves
|
4.*
Munson Health Last 4 digits of account number 3. 6 1 6 $__ 602.47.
Nonpriority Creditors Name :
ineurr 04/01/2018 ;
4105 6th st When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply. :
Traverse MI 49685 ‘ y Sek all hat SpPly
Cily State ZIP Code Q) Contingent
O) untiquidatea
Who incurred the debt? Check one. QO bisputed
Q Debtor 4 only
J Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only QO Student toans ;
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
. you did not report as priority claims :
U1 Check if this claim is for a community debt QO) Debts to pension or profit-sharing plans, and other similar debts !
Is the claim subject to offset? @ other. Specify_medical ;
{
1 mf No |
, QO] Yes
l4.* | 5 1,671.24;

Munson Health

 

Nonpriority Creditor's Name

 

 

1105 6th St

Number Street

Traverse MI 49685
City State ZIP Code

Who incurred the debt? Check one.

O Debtor 1 only

4 Debtor 2 only

C) Debtor 1 and Debtor 2 only

Cl Atleast one of the debtors and another

Q) Check if this claim is for a community debt

Is the claim subject to offset?

Z No
Q yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number 3 6 1 6

When was the debt incurred? 04/01/2017

As of the date you file, the claim is: Check al! that apply.

O Contingent
O untiquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

) Student loans

i) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims :

Q Debts to pension or profit-sharing plans, and other similar debts |

WU other. Specify_medical
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 49 of 68

Ronnie

First Name

Stanley Fiel

Middle Name Last Name

Case number {if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

 

 

 

Who incurred the debt? Check one.

V4 pebtor 1 only

QO) Debtor 2 only

C) debtor 1 and Debtor 2 only

O) At least one of the debtors and another

C2) Cheek if this claim is for a community debt

Is the claim subject to offset?

wi No
U) ves

C) unliquidated
QO Disputed

Type of NONPRIORITY unsecured claim:

© Student toans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts
Wi other. Specify_medical

Schedule E/F: Creditors Who Have Unsecured Claims

!
. After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total clatm
|
4.
—! Munson Health Last 4 digits of account number 3) 6 1 6 5 461.64 |
Nonpriority Creditors Nama |
03/01/2018
1105 6th St When was the debt Incurred? |
Number Street As of the d file, th
Traverse MI 49685 of the date you file, the claim Is: Check afl that apply.
ty State ZIP Code C) Contingent
; C) Unliquidated
: Who incurred the debt? Check one. © disputed :
Q) Debtor 1 only j
(4 Debtor 2 only Type of NONPRIORITY unsecured claim: :
5 Net and he ald CJ Student toans
least one of tha debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims :
OC) debts to pension or profit-sharing plans, and other similar debts i
Is the claim subject to offset? WA otner. Specify_Medical
WD no
QO) Yes
: i
4]
Munson Health Last 4 digits of accountnumber 3. 6 1 7_ $ 46.16"
Nonpriority Creditors Name :
When was the debt incurred? 09/14/2017
1105 6th St
Number Street As of the date you file, the claim is: Check all that appl
. : a .
Traverse MI 49685 » Ply
Cay State ZIP Code QO Contingent
QO Untiquidated
Who incurred the debt? Check one. OQ pisputed ;
W@ Debtor 4 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
a Debtor 1 and Debtor 2 only © student loans
At least one of the debtors and another C) Obtigations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims
O) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@W other. Specity_ medical
wa No
C) Yes
4" 3617 3 1,179.62
: Munson Health Last 4 digits of accountnumber 9 © | f
Nonpriority Craditor's Name
When was the debt incurred? 10/16/2018
1105 6th St !
Number Street
As of the date you file, the claim is: Check all that apply.
Traverse MI 49685 y pen |
City State ZIP Code QO Contingent

page 10 of 22
Debtor 1

Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 50 of 68

Ronnie

First Nama

Stanley Fiel

Middlo Name Last Name

Case number (if known).

Your NONPRIORITY Unsecured Claims — Continuation Page

'

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: |
| After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
| |
[a Northwest MI Surgery Center Last 4 digits of account number 4. 7 9 5 g 247.53:
i Nonpriority Creditors Name —
: 12/31/2016
4100 Park Forest Drive When was the debt incurred?
Number Street f f
/ Traverse MI 49684 As of the date you file, the claim is: Check all that apply.
| City State ZIP Code C1) Contingent
) unliquidated :
Who Incurred the debt? Check one. C1 bisputed :
Q debtor 1 only
Vi Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only O student loans
C1 Atieast one of the debtors and another Q) Obligations arising out of a separation agreement or divarce that
OQ) Check if this claim is for a community debt you did not report as priority claims
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify_medical
| W no
‘ Q Yes
4% !
Northwestern MI College Last 4 digits of accountnumber 8 4 7 7 $ 2,104.37.
Nonpriority Creditor's Nama
When was the debt incurred? 03/11/2014
1701 E.Front St ——
Number eet As of the date you file, the claim Is: Check all that appl
Traverse MI 49686 y ; : alt that apply.
City State ZIP Code QO Contingent
Q) unliquidated
Who incurred the debt? Check one. g Disputed
O) Debtor 1 only
A Debtor 2 only Type of NONPRIORITY unsecured claim:
OQ) Debtor 1 and Debtor 2 only C student toans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
: you did not report as priority claims
GF Check if this claim Is for a community debt Cl Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WM other. Specify_tuition/judgment
ws No
C) Yes
(4.* | 4795 5 55.00.
Northwoods Obstetrics and Gynecology Last 4 digits of account number “ _f _2 _9
Nonpriority Creditor's Name
: When was the debt incurred? 12/31/2014
3600 West Royal Drive TTT
Number Street
As of the date you file, the claim is: Check all that apply.
Traverse MI 49684 ¥ *
City State ZIP Code QO Contingent

Official Form 106E/F

Who incurred the debt? Check one.

O) Debtor 1 only

“ Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) Atleast one of the debtors and anather

OC) Check if this claim is for a community debt

Is the claim subject to offset?

Wf No
QO Yes

Q Unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

(J Student loans

oO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OC) Debts to pension or profit-sharing plans, and other similar debts

Wi other. specify_medical

Schedule E/F: Creditors Who Have Unsecured Claims

page i of 22
Debtor 1

Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 51 of 68

Ronnie Stanley Fiel

 

First Namo Middis Name Lasi Name

Case number (if known),

ea Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them baginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
I
Total claim |
I
4 . |
Paul Oliver Memorial Hospital Last 4 digits of account number 3 6 1 6 $300.00
Nonpriority Creditors Name
11/07/2018
PO 1063 When was tho debt incurred?
Number Street As of the d file, the el
Traverse MI 49685 s Of the date you file, the claim is: Check all that apply.
City State ZIP Code oO Contingent
O1 unliquidated
Who incurred the debt? Check one. OQ bisputed
Q Debtor 1 only
YV Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only O Student toans
At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
) Check if this claim is for a community debt you did not report as priority claims
CJ Debts to pension or profit-sharing plans, and other similar debts
ene claim subject to offset? Other. Specify_Medical
No
QO) Yes
la]
Paul Oliver Memorial Hospital Last 4 digits of accountnumber 39 6 1 6. s__ 150.00.
Nonpriority Creditor’s Name
When was the debt incurred? 05/25/2018
PO 1063 wi
Number _ Steet As of the date you file, the claim is: Check all that app!
Traverse MI 49685 y ; : apply.
Cay State ZIP Code QO) Contingent
 Untiquidated
Who incurred the debt? Check one. CQ) Disputed
Q) Debtor 4 only
7 Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student loans
At least one of the debtors and another O obligations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify_ medical
a No
QC) ves
la] 707 4 s 81.77
Paul Oliver Memorial Hospital Last 4 digits of account number _¢ Lf _1
Nonpriority Creditor's Name
When was the debt incurred? 10/17/2018
PO 1063
Number Street
As of the date you file, the claim is: Check all that apply.
Traverse MI 49685 y py
City State ZIP Code QC) Contingent

Official Form 106E/F

Who incurred the debt? Check one.

U Debtor 1 only

QO) Debtor 2 only

Q) Debtor 4 and Debtor 2 only

() At teast one of the debtors and another

O) Check if this claim is for a community debt
Is the claim subject to offset?

@ No

QO yes

Q Unliquidated
O Disputed

Type of NONPRIORITY unsecured claim:

Q) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

2 Debts to pension or profit-sharing plans, and other similar debts

W other. Specify_medical

Schedule E/F: Creditors Who Have Unsecured Claims

page 12 of 22
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 52 of 68

Ronnie Stanley Fiel

 

First Name Middle Nemo Last Namo

Case number (it known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tota! claim
4* !
LJ] Paul Oliver Memorial Hospital Last 4 digits of account number 3. 6 1 7 $150.00:
| Nonpriority Creditor’s Name !
PO 1063 When was the debt incurred? 12/09/2016
' Number Street |
Traverse MI 49685 As of the data you file, the claim is: Check all that apply.
Sity State ZIP Code QO) Contingent :
QO) untiquidated
Who incurred the debt? Check one. OQ disputed
7.6 Debtor 1 only
CQ) Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 recat and hey ld slanoth QO) Student loans
Gast one o lebtors and another QO Obtigations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims
QO debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specify Medical
wf No
OC) ves
[4] :
Paul Oliver Memorial Hospital Last 4 digits of accountnumber 3. 6 1 7 $ 46.16
Nonpriority Creditors Name :
PO 1063 When was the debt incurred? 10/02/2017
Number Street
Traverse MI 49685 As of the date you file, the claim is: Check all that apply. ;
City State ZIP Code () Contingent
QO) untiquidated
Who incurred the debt? Check one. Q bisputed
Vi Debtor 4 only
QC) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only O Student teans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
QO Check if this claim is for a community debt you did not report as priority claims 7
OQ Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? MI Other. Specify_ Medical
a No |
O) Yes
4*| 5 81.77,
: Paul Oliver Memorial Hospital Last 4 digits of accountnumber 3 6 1 7 —————————
Nonpriority Creditor’s Name
PO 1063 When was the debt incurred? 11/07/2018 ,
: Traverse Steet MI 49685 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent

Offic

Who incurred the debt? Check one.

Ui Debtor 1 onty

C) Debtor 2 only

(2 Debtor 1 and Debtor 2 only

C) At teast one of the debtors and another

O Check if this claim is for a community debt
ts the claim subject to offset?

No
QO ves

jal Form 106E/F

O unliquidated
O) Disputed

Type of NONPRIORITY unsecured claim:

CJ Student loans

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OC) Debts to pension or profit-sharing plans, and other simitar debts

Wi other. specify_ Medical

Schedule E/F: Creditors Who Have Unsecured Claims

page 13 of 22
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 53 of 68

Ronnie

First Name

Stanley Fiel

Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim |
| . PayPal Last 4 digits of accountnumber 7 5 3 7 $ 94.89,
Nonpriority Creditor’s Name '
2211 N. First St When was the debt incurred? 04/29/2017
Number _ Steet As of the date you file, the claim is: Check all !
San Jose CA 95131 S of the date you file, the claim is: Check ail that apply.
City State ZIP Code O) Contingent
OQ uniiquidated
Who incurred the debt? Check one. O) Disputed
¥ Debtor 1 only :
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
C debtor 1 and Debtor 2 only u
Student loans
C1 Atleast one of the debtors and another O) Obtigations arising out of a separation agreement or divorce that ;
Q Check if this claim is for a community debt you did not rep ort as priority claims .
O) Debts to pension or profit-sharing plans, and other similar debts |
1s the claim subject to offset? MH other. Specify paypal services
I No
O ves :
la]
Platte Lake Veterinary Clinic Last 4 digits of accountnumber 3. 8 6 2 gs 414.60 |
Nonpriority Creditor’s Name
6971 Honor Hwy When was the debt incurred? 08/19/2017
Numb Street
umber ree! As of the date you file, the claim is: Check ail that apply.
Honor Mi 49640
City State ZIP Code QO) Contingent
O) Untiquidated
Who Incurred the debt? Check one. © bisputed
O Debtor 1 only
OQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
U Debtor 1 and Debtor 2 only GC Student toans
C1 Atleast one of the debtors and another (J Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims _
QC) Debts to pension or profit-sharing plans, and other similar debts t
Is the claim subject to offset? MM other. Specify_ veterinary
af Na
O Yes
[4] 5 804 3413.17,
Portfolio Recovery Associates LLC Last 4 digits of account number 9 _Y V2
Nonpriority Creditors Name
120 Corporate Blvd When was the debt incurred? 12/31/2012
Norfolk Steet VA 23502 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO) Contingent

O Yes

Official Form 106E/F

Who incurred the debt? Check one.

O Debtor 1 only

a Debtor 2 only

(2 Debtor 1 and Debtor 2 only

CQ) At teast one of the debtors and another

(2 Check if this clam is for a community debt

Is the claim subject to offset?

IN

QO) Untiquidatea
Q Disputed

Type of NONPRIORITY unsecured claim:

Q) student toans

2 Obtigations arising out of a separation agreement or divorce that
you did not report as priority claims

UO Debts to pension or profit-sharing plans, and other simitar debts

J other. Specify_credit card

Schedule E/F: Creditors Who Have Unsecured Claims

page 14 of 22,
Debtor 1

Part 2:

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 54 of 68

Ronnie Stanley Fiel

 

Fist Namo Waddie Name Last Namo

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

/ After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

Total claim
! Progressive Leasing _ Last 4 digits of account number 6_ as g 1,965.91 |
Nonpriority Creditor's Narne :
256 W. Data Drive When was the debt incurred?
mumber aust As of the date you file, the claim i
Draper UT 84020 s of the date you file, the claim is: Check all that apply.
City Slate ZIP Code C) Contingent
O) unliquidated
Who incurred the debt? Check one. OQ pisputed
O) pebtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
| 4 wel Tand vey 2 only O Student toans
t least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q] Check if this claim is for a community debt you did not report as priority claims
QO Debts to pension or profit-sharing plans, and other similar debts
ene claim subject to offset? A other. Specify_Art Van store credit
No
Q Yes
[4 * |
Purchasing Power LLC Last 4 digits of account number 4 1 8 3 $__113.94
Nonpriority Creditor's Name i
When was the debt Incurred? 01/05/2018 |
1349 W.Peachtree St N/W —_————
Number Street As of the date you file, the claim is: Check all that app!
Atlanta GA 30309 yu “ween eee aPPY-
City State ZIP Code O) Contingent |
QO untiquidated
Who Incurred the debt? Check one. © cisputed
Mi Debtor 4 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CO Student loans
At least one of the debtors and another QO Obiigations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims
OC debts to pension or profit-sharing plans, and other sirnilar debts :
Is the claim subject to offset? @ other. specify_credit line
a No
O) Yes
l4.* | 643 5 $ 66.51
Recovery Sevices Inc Last 4 digits of accountnumber O 4 39 oO
Nonpriority Creditor’s Name
: When was the debt Incurred? 10/09/2018
1600 Terrell Mill Rd
Number Street
. As of the date you file, the claim is: Check all that apply.
Marietta GA 30067 ¥ ney
Giy Stata ZIP Code O) Contingent

Official Form 106E/F

Who incurred the debt? Check one.

O) Debtor 1 only

C2 Debtor 2 only

UW Debtor 1 and Debtor 2 only

CO) At least one of the debtors and another

C) Check if this claim is for a community debt

{s the claim subject to offset?

I No
QC) ves

C} Untiquidated
QO] Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OQ) debts to pension or profit-sharing plans, and other similar debts

other. Specify_check overdraft

Schedule E/F: Creditors Who Have Unsecured Claims

page 19 of 22
Debtor 4

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 55 of 68

Ronnie Stanley Fiel

 

First Name Middle Name Last Nama

Case number (if known),

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4 i i Last 4 digits of tnumber O 4 3 5 |
Republic Services ast ¢ digits of accountnumber = SY $__ 190.43,
Nonpriority Creditor's Name i
12/04/2017
3890 Camp Rd When was the debt incurred?
Sumber et As of the date you file, the claim is: Check all th !
Manistee MI 49660 s of the date you file, the claim is: Check all that apply.
City State ZIP Code QC) Contingent
C) untiquidatea
Who incurred the debt? Check one. u Disputed
Vi Debtor 1 onty
Q) Debtor 2 onty Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only ©) student toans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims
OC bDebts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Other. Specify_trash pickup
wf No
O yes
=] :
Riteaid Last 4 digits of accountnumber 5 4 3 5 $ 66.51
Nonpriority Creditor's Name '
When was the debt incurred? 10/09/2018 |
30 Hunter Lane TT |
Number Street As of the date you file, the claim Is: Check alt that appl
Camp Hill PA 17011 vue pe
iy State ZIP Code QO) Contingent
O) untiquidated
Who incurred the debt? Check one. © disputed
Q Debtor 4 only
Uw Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only OQ] Student toans
At least one of the debtors and another QC) Obiigations arising out of a separation agreement or divorce thal
Q) Check if this claim is for a community debt you did not report as priority claims _
QC) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? @ other. Specify_returned check fee
ws No
QO) yes
l4.* | 5129.10
Schmuckal Oil Last 4 digits of account number ___ et :
Nonpriority Creditor's Name
When was the debt incurred? 02/19/2019
1516 Barlow
Number Street
As of the date you file, the claim is: Check all that apply.
Traverse MI 49686 y py
City State ZIP Code Qo Contingent

Official Form 106E/F

Who incurred the debt? Check one.

| Debtor 1 only

CJ Debtor 2 onty

QO} Debtor 4 and Debtor 2 only

©) At teast one of the debtors and another

U) Check if this claim is for a community debt

Is the claim subject to offset?

w No
O] ves

OQ unliquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C2 Student toans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

C) Debts to pension or profit-sharing plans, and other similar debts

W otner. Specify_returned check fee

Schedule E/F: Creditors Who Have Unsecured Claims

page 16 of 22
Debtor 1

Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 56 of 68

Ronnie

First Name

Stanley Fiel

Middle Name Last Namo

Case number (ifknewn)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
|
State Savings Bank Last 4 digits ofaccountnumber $ 1,386.00.
: Nonpriority Creditor's Name :
, 09/01/2011
703 Main St When was the debt incurred?
mumber eet As of the date you file, the claim is:
Frankfort MI 49635 $s of the date you file, the claim is: Check ail that apply.
City State ZIP Coda QO) contingent
: Q) unliquidated
i Who incurred the debt? Check one. O bisputed |
: (4 Debtor 1 only
Q Debtor 2 only Type of NONPRIORITY unsecured claim:
4 nen 1 and oe 2 only © Student toans
{least one of the deblors and another QO Obligations arising out of a separation agreement or divorce that
OC) Check if this claim is fora community debt you did not report as priority claims
U2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ef other. Specify_bank loan
wf No
O) Yes |
4°
Traverse Anesthesia Assoc Last 4 digits of accountnumber 5 O 8 8 $ 84.00
Nonpriority Creditor’s Name :
. When was the debt incurred? |
4100 Park Forest Drive |
Number Street As of the date you file, the claim is: Check all that appt
Traverse MI 49684 y : : Check all that apply.
City State ZIP Code (2 Contingent
() Untiquidated
Who incurred the debt? Check one. D disputed :
| Debtor 1 only
Cd debtor 2 only Type of NONPRIORITY unsecured claim:
0 Debtor 1 and Debtor 2 only D Student toans
At least one of the debtors and another Q Obligations artsing out of a separation agreement or divorce that
QO) Check if this clalm is for a community debt you did not report as priority claims
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf other. Specify_ medical
df No
C) yas
[4.* | 1538 5 642.80:
West Shore Bank Last 4 digits ofaccountnumber | 9 3 9 :
Nonpriority Creditors Name
. When was the debt incurred? 10/31/2018
201 W.Loomis —_—_—_
Number Street
. As of the date you file, the claim is: Check all that apply.
Ludington MI 49431 ¥ PP
City State ZIP Cade C) Contingent

Official Form 106E/F

Who incurred the debt? Check one.

7, Debtor 1 only

C} Debtor 2 only

QO] Debtor 1 and Debtor 2 only

O At least one of the debtors and another

C) Check if this claim is for a community debt
Is the claim subject to offset?

wi No
QO Yes

Q Untiquidated
Q Disputed

Type of NONPRIORITY unsecured claim:

C2 student foans

O Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify_overdraft

Schedule E/F: Creditors Who Have Unsecured Claims

page 7 of 22,
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 57 of 68

Debtor1 Ronnie Stanley Fiel

Case number tifknown),
First Namo Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or

2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RMP Services On which entry in Part 1 or Part 2 did you list the original creditor? |
Name
|
8155 Executive Court Line 4.2 of (Check one): () Part 1: Creditors with Priority Unsecured Claims |
Number Street Part 2: Creditors with Nonpriority Unsecured Claims
: i 5 9 0 9
Lansing MI 48917 Last 4 digits of account number _Y 9 YoY
cet eee a, State IP Code tn we oe ee eee eee wetettynyute wos nueva
afni On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1310 Martin Luther King Drive Line 4.3 of (Check one): C) Part 1: Creditors with Priority Unsecured Claims
Number Street W@W Part 2: Creditors with Nonpriority Unsecured
Claims
Bloomington IL 61702 Last 4 digits of account number 8 3 i 7
City State ZiP Code
Credence On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1700 Dallas Parkway Line 4.4 of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street Wf Part 2: Creditors with Nonpriority Unsecured
Claims
Dallas TX 75248 Last 4 digits of account number 7 4 _8 _0
ety eee State ZIP Code . Cee ee Se. a
NCB Management Services On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box1099 Line 4.6 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims
Number Street WW Part 2: Creditors with Nonpriority Unsecured
Claims
Langhorne PA 19047 Last 4 digits of account number _8 2 7 4
City State ZIP Code / / a
Radius Global Solutions On which entry in Part 1 or Part 2 did you list the original creditor?
Namo -
PO Box 390846 Line 4.8 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Wf Part 2: Creditors with Nonpriority Unsecured
Claims
Minneapolis MN 55439 Last 4 digits of account number_9 1 7 6
City Stata ZIP Code
Radius Global Solutions On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 390846 Line 4." of (Check one): Q) Part 1: Creditors with Priority Unsecured Claims
Number Street J Part 2: Creditors with Nonpriority Unsecured
Claims
Minneapolis MN 55439 Last 4 digits of account number 9 2 2 1
City State ZIP Code
Alltran Financial LLP On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO Box 610 Line 4.9 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Wi Part 2: Creditors with Nonpriority Unsecured
Claims
Sauk Rapids MN 56379 _. 1647
Gay Site TIP Code Last 4 digits of account number _!' 9 — f

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 18 of 22
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 58 of 68

Debtor 1 Ronnie Stanley Fiel

Case number (if known)
First Namo Middia Name Last Name

| part 3: IO Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts 4 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Access Receivables Management On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO Box 1377 Line 4." of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims

Number Street 4 Part 2: Creditors with Nonpriority Unsecured Claims

Cockeysville MD 21030 Last 4 digits of account number 9 6 0 4

ey a IR Code .

Appelles On which entry in Part 1 or Part 2 did you list the original creditor?

Name

3700 Corporate Drive Line 4.*_ of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Number ‘Street @ Part 2: Creditors with Nonpriority Unsecured
Claims

Columbus OH 43231 Last 4 digits of account number _2 2 9 2

ARS Collections On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO Box 15241 Line 4.*__ of (Check one): Q Part 1: Creditors with Priority Unsecured Claims

Number Street Gf Part 2: Creditors with Nonpriority Unsecured
Claims

Lansing Ml 48001 Last 4 digits of account number 4 7 9 5

MY et ee ee Sate IP Code ce eee coven wave ent ee gece we cutee ete eth unt ey acuta ae ob eee ea eae

Complete Recovery Payment Svc On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO 30184 Line _4.* of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Number Street W@W Part 2: Creditors with Nonpriority Unsecured
Claims

Tampa Ft 33630 Last 4 digits of account number_ 1 5 3 8

City

Convergent Outsourcing Inc On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name

PO 9004 Line 4.* of (Check one): U) Part 1: Creditors with Priority Unsecured Claims

Number Street O Part 2: Creditors with Nonpriority Unsecured
Claims

Renton WA ___ 98057 Last 4 digits of account number 2 1 8 5

City State ZIP Code

Credit Collection Svc On which entry in Part 1 or Part 2 did you list the original creditor?

Name

725 Canton Line 4.* of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims

Number Street Mf Part 2: Creditors with Nonpriority Unsecured
Claims

Norwood MA 02062 Last 4 digits of accountnumber_6 9 1 5

City State ZIP Code

Frost- Arnett On which entry in Part 1 or Part 2 did you list the original creditor?

Name

2105 Elm Hill Pike Line 4."__ of (Check one): O) Part 1: Creditors with Priority Unsecured Claims

Number Street w Part 2: Creditors with Nonpriority Unsecured
Claims

Nashville IN 37210 Last 4 digits of account number 5 0 8 8

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 19 of 22
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 59 of 68
Debtor 1 Ronnie Stanley Fiel

First Name Middle Name Last Name

| pans: I Others to Be Notified About a Debt That You Already Listed

' 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Great Lakes Collection Agency On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO 638 Line 4.* of (Check ona): O Part 1: Creditors with Priority Unsecured Claims

Number Street Wi Part 2: Creditors with Nonpriority Unsecured Claims

Manistee MI 49660 Last 4 digits of account number 3 8 6 2

Yn ee ccc ae tne ate ZIP Code vee cee ee wusats penny ntti pe ivan

Jefferson Capital Systems On which entry in Part 1 or Part 2 did you list the original creditor?

Name

16 McLeland RD Line 4." of (Check one): 1 Part 1: Creditors with Priority Unsecured Claims

Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims

st Cloud MN 56303 Last 4 digits of account number 2 6 1 5

Merchants Assoc Collection On which entry in Part 1 or Part 2 did you list the original creditor?

Name

700 E. Hammond Rd Line 4." of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

Number Street QW Part 2: Creditors with Nonpriority Unsecured
Claims

averse Ml 49686 Last 4 digits of account number_3 6 1 6

ee Stale IP Code Seg ce ee epee nee mt ee ete eens yee even

MRS On which entry in Part 1 or Part 2 did you list the original creditor?

Name

1930 Olney Ave Line 4.* of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Number Street Part 2: Creditors with Nonpriority Unsecured
Claims

Sherry Hill NJ 08009 Last 4 digits of account number_/ 9 3 7

ii ‘8 Ode

Paytek Solutions On which entry in Part 1 or Part 2 did you list the original creditor?

Name

PO 10749 Line 4." of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Number Street @ Part 2: Creditors with Nonpriority Unsecured
Claims

Murfreesboro ™N 371 29 Last 4 digits of account number_ =

City Slate IP Gode

Progressive Financial Svc On which entry in Part 1 or Part 2 did you list the original creditor?

Name

1919 W. Fairmount Dr Line 4.*__ of (Check one): O Part 1: Creditors with Priority Unsecured Claims

Number Street Wf Part 2: Creditors with Nonpriority Unsecured
Claims

Tempe AZ 85282 Last 4 digits of account number _9 4 0 8

City State IP Code

Sequiem Asset Solutions On which entry in Part 1 or Part 2 did you list the original creditor?

Name

1130 Northchase Pkwy Line 4.* of (Check one): Q Part 1: Creditors with Priority Unsecured Claims

Number Street Wi Part 2: Creditors with Nonpriority Unsecured
Claims

Marietta GA 30067 Last 4 digits of account number _/ 4A 2 4

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page20 of 22
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 60 of 68

Debtor 1 Ronnie Stanley Fiel

Case number (if known),
First Name Middle Name Last Name

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

Sherlag On which entry in Part 1 or Part 2 did you list the original creditor?

Name

700 E. Hammond Rd Line 4.*__ of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street

WM Part 2: Creditors with Nonpriority Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traverse MI 49686 Last 4 digits of account number_
Sunrise Credit Svc On which entry in Part 1 or Part 2 did you list the original creditor?
Name
PO 9100 Line 4.*__ of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street MW Part 2: Creditors with Nonpriority Unsecured
Claims
Traverse Ml 11735 Last 4 digits of account number 9 6 3 6
City State ZIP Code
Velo Law Office On which entry in Part 1 or Part 2 did you list the original creditor?
Name
1750 Leonard St N/E Line 4.8 of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street Gi Part 2: Creditors with Nonpriority Unsecured
Claims
Grand Rapid MI 49505 Last 4 digits of accountnumber_8 4 7 7
ee ee ee Slate ZIP Code . ce De cette tia cee we eee teen aie ote
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one); O Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code ae oo
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): Q Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Street QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber 6
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line ___ of (Check one): 0 Part 1: Creditors with Priority Unsecured Claims
Number Street O) Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number

City State ZIP Code

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page2 1 of 22.
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 61 of 68

Debtor 1 Ronnie Stanley Fiel
First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim

Case number (if known),

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

6a. Domestic support obligations

Total claims
from Part 1 6b. Taxes and certain other debts you owe the
government
6c. Claims for death or personal injury while you were
intoxicated
6d. Other. Add ail other priority unsecured claims.
Write that amount here.
6e. Total. Add lines 6a through 6d.
Total claims 6f. Student loans
from Part 2

6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims

6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add tines 6f through 6i.

6a.

6b.

6c.

6d.

6e.

6f.

6g.

6h.

Gi.

6).

Total claim

 

 

0.00

 

 

Total claim

35,304.63

 

 

35,304.63

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

page22 of 22,
Case:19-02092-jwb

Fill in this information to identify your case:

Debtor Ronnie Stanley Fiel

Doc #:1 Filed: 05/10/19

Page 62 of 68

 

First Namo

Debtor 2 Sarah

Middle Namo Last Name

Tiffany Fiel

 

(Spouse If filing) First Namo Middle Name Last Namo

United States Bankruptcy Court for the: Western District of Michigan

Case number
(tf known)

 

 

() Check if this is an
amended filing

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

LJ No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
Wi Yes. Fitl in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease

Patsy Fagen

 

Name

PO Box 185

Number Street

Honor MI 49640
City State ZIP Code

2.2 Verizon

Name

1505 Benzie Hwy.

Number Street

Benzonia MI 49616
poe lly, ~ State ZIP Cede

2.3

 

Name

 

Number Street

 

eee _State_ ZIP Code

2.4

 

Name

 

Number Street

 

ty Sate ZIP Code

2.5

 

~ Name

 

i Number Street

 

City State ZIP Code

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

State what the contract or lease is for

Month to month home rental

Cellular telephone service

page 1of 1_
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 63 of 68

Fill in this information to identify your case:

Debtor 1 Ronnie Stanley
First Namo Middle Namo

Debtor 2 Sarah Tiffany

(Spouse, if filing) FirstName Middle Name
United States Bankruptcy Court for the: Western District of Michigan

Case number
(if known)

 

 

Q) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 1215

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,

and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

: 1, Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.) |
| No |
QC) Yes

| 2, Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wf No. Go to line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

OC No

CQ) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

iy State ZIP Code

' 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Check all schedules that apply:

O) Schedule D,tine_

 

 

 

\
Column 1: Your cedebtor Column 2: The creditor to whom you owe the debt
t

|

|

t

d

|

|

 

 

 

 

 

 

Name
Q) Schedule E/F, line
Number Street Q1 Schedule G, tine
. City State_ ZiP Code . an _
3.2
[32] Q Schedule D, line |
‘ Name
| Q Schedule E/F, line
Number Street QO Schedule G, line !
Gity 7 CC State _ ZIP Code ee te ate ;
3.3 |
[33 QO) Schedule D, line
| Name , |
1 Schedule E/F, line |
Number Street O Schedule G, fine :
|
| ty _ State IP Code |
i

 

Official Form 106H Schedule H: Your Codebtors page tof 1_
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 64 of 68

Fill in this information to identify your case:

Debtor 1 Ronnie Stanley Fiel
First Nama Middle Name Last Namo

Debtor 2 Sarah Tiffany Fiel

 

(Spouse, if filing) First Namo Middle Name Last Name
United States Bankruptcy Court for the: Western District of Michigan

Case number Check if this is:
(if known}
CJ An amended filing

L) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 wT DOT YY
Schedule I: Your Income 42/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse,
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

 

 

 

-1. Fill in your employment

 

information. Debtor 1 Debtor 2 or non-filing spouse
\f you have more than one job,

attach a separate page with

information about additional Employment status vi Employed wi Employed

employers. CJ Not employed LI Not employed

Include part-time, seasonal, or
{f-emp! rk. . .
self-employed wo Executive Chef Patient Access Svc. Rep

 

 

 

 

 

 

Occupation may include student Occupation
or homemaker, if it applies.
Employer's name Hotei Frankfort Munson Healthcare
Employer's address PO Box 353 1105 Sixth Street
Number Street Number Street
Frankfort MI 49635 Traverse MI 49685
City State ZIP Code City State ZIP Code
How fong employed there? 3 years 3 years

Give Detalls About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2,212.00 ¢ 2, 189.00
: 3. Estimate and list monthly overtime pay. 3. +$ + $
"4. Calculate gross income. Add line 2 + line 3. 4. | $2,212.00 $__ 2,189.00

 

 

 

 

 

Official Form 1061 Schedule I: Your Income page 1
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 65 of 68

 

Debtor 4 Ronnie Stanley Fiel
First Namo Middia Nama Last Namo
Copy lire 4 ere ne ceeceseessessssssenensessesessetsssssesessssssssensessssecsecsnsssteneesaes > 4.

: §, List all payroll deductions:

6. Add the payroll deductions. Add lines 5a + 5b + Sc + 5d + Se +5f + 5g + Sh.

Sa. Tax, Medicare, and Social Security deductions
5b. Mandatory contributions for retirement plans
$c. Voluntary contributions for retirement plans
5d. Required repayments of retirement fund loans
Se. Insurance

5f. Domestic support obligations

5g. Union dues
5h. Other deductions. Specify:

 

7. Calculate total monthly take-home pay. Subtract line 6 from line 4.

8. List all other income regularly received:

8a. Net income from rental property and from operating a business,
profession, or farm

Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income.

&b. Interest and dividends

Sa.
5b.
5c.
5d.
Se.
5f.

59.
5h.

8a.
8b.

8c. Family support payments that you, a non-filing spouse, or a dependent

regularly receive

Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement.

8d. Unemployment compensation
8e. Social Security

8f. Other government assistance that you regularly receive

8c.

8d.
8a.

Include cash assistance and the value (if known) of any non-cash assistance

that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.

Specify:

 

8g. Pension or retirement income

8h. Other monthly income. Spacify:

 

9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + Bf +8g + Bh.

10. Calculate monthly income. Add line 7 + line 9.

1

12.

13.Do you expect an increase or decrease within the year after you file this form?

Official Form 1061

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

=

8f.

8g.

8h,
9.

10.

Case number (if known),

For Debtor 1

 

For Debtor 2 or
non-filing spouse

 

 

 

 

 

 

 

 

 

 

 

 

. State all other regular contributions to the expenses that you list in Schedule J.

Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other

friends or relatives.

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify:

 

Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies

No.

Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

 

 

 

$ 2,212.00 $2,189.00

$ 169.00 $ 254.00

$ $

$ $

$ $

$ s___ 356.00.

$ $

$ $

+$ + §

$ 169.00 $ 610.00

$ 2,043.00 $ 1,325.00

$ $

$ $

$ $

$ $

$ $

$ $

$ §

+$ +$

$ $

g 2,043.00/4+] 3 1,325.00 3 3,368.00

11. §
12, ($3,368.00
Combined

monthly income

 

QO) Yes. Explain:

 

 

Schedule I: Your Income

page 2

 

 

 
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 66 of 68

Fill in this information to identify your case:

Debtor 1 Ronnie Stanley
First Name Tiadie Name Check if this is:

Debtor 2 Sarah Tiffany

(Spouse, if filing) First Name Middle Name C] An amended filing

QA supplement showing postpetition chapter 13

United States Bankruptcy Ci : Westem District ichi f
ankruptey Gourt for the m District of Michigan expenses as of the following date:

c
eer MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer avery question.

Part 4: | Describe Your Household

1. Is this a joint case?

C1 No. Go to line 2.
A Yes. Does Debtor 2 live ina separate household?

if No

( Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? C) No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and w Yes. Fill out this information for  Oebtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... O
Do not state the dependents’ daughter 17 wf No
names. Yes
daughter 12 1 No
a Yes
daughter 8 1 No
Yes
C) No
OC) Yes
C) No
C) Yes
3. Do your expenses include MW No

expenses of people other than QO
__ yourself and your dependents? ‘4 Yes

Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule J: Your income (Official Form 1061.) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 950.00
any rent for the ground or lot. 4. oo
If not included in line 4:
4a. Real estate taxes 4a. $
4b. Property, homeowner's, or renter’s insurance 4b. $
4c. Home maintenance, repair, and upkeep expenses 4c. $
4d. Homeowner's association or condominium dues 4d. $

Official Form 106J Schedule J: Your Expenses page 1
Case:19-02092-jwo Doc#:1 Filed: 05/10/19 Page 67 of 68

Debtor 4 Ronnie Stanley Fiel

10.
11.

12.

13.
14,

15,

16.

17.

18.

19.

20.

Official Form 106J

First Name Middie Namo Last Namo

. Additional mortgage payments for your residence, such as home equity loans

. Utilities:

6a. Electricity, heat, natural gas

6b. Water, sewer, garbage collection

6c. Telephone, cell phone, Internet, satellite, and cable services
6d. Other. Specify:

 

. Food and housekeeping supplies

. Childcare and children’s education costs

. Clothing, laundry, and dry cleaning

Personal care products and services
Medical and dental expenses

Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.

Entertainment, clubs, recreation, newspapers, magazines, and books
Charitable contributions and religious donations

Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.

15a. Life insurance
15b. Health insurance
15c. Vehicle insurance

15d. Other insurance. Specify:

 

Taxes. Do not include taxes deducted from your pay or included in tines 4 or 20.
Specify:

 

Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:

 

 

Case number (i known)

Your payments of alimony, maintenance, and support that you did not report as deducted from

your pay on line 5, Schedule f, Your Income (Official Form 1061).

Other payments you make to support others who do not live with you.
Specify:

 

Other real property expenses not included in lines 4 or 5 of this form or on Schedule f: Your Income.

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

6a.
6b.
6c.
6d.

10.
11.

12.
13.
14.

15a.
15b.
15¢.
15d.

16.

17a.
17b,
17¢.

17d.

18.

19.

20a.
20b.
20c.
20d.

20e.

 

Your expenses

$
$ 300.00
$ 25.00
$ 200.00
5
5 1,000.00
$ 50.00
3 125.00
$ 75.00
$ 100.00
$ 200.00

50.00
$
$
$ 200.00
$
$
3
$
$
$
$
$
$
$
$
$
$

page 2
Case:19-02092-jwo Doc #:1 Filed: 05/10/19 Page 68 of 68

Debtor 1 Ronnie Stanley Fiel Case number (i known),

First Name Middle Name Last Namo

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2

22c. Add line 22a and 22b. The result is your monthly expenses.

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule 1.

23b. Copy your monthly expenses from line 22c above.

23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24, Do you expect an increase or decrease in your expenses within the yaar after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Zi No. ;

O ves. | Explain here:

Official Form 106J Schedule J: Your Expenses

 

21.

22a.

22b.

22c.

23a.

23b.

23¢,

 

 

 

 

 

 

 

 

+5
$ 3,275.00

$
$ 3,275.00
$ 3,368.00
-$§ 3,275.00
$ 93.00

page 3
